 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict Council No. 2 of the Brotherhood of Paint-ers and Allied Trades, AFL-CIO and ThePaintsmiths, Inc. and The Contracting Paintersand Decorators Association, Chapter No. 2.Case 14-CB-3469October 30, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MMBFRSJENKINS ANI) PENI. I.I On January 17, 1979, the National Labor Rela-tions Board issued its Decision and Order in thisproceeding,' in which it found, contrary to theAdministrative Law Judge, that Respondent hadnot violated Section 8(b)(2) of the Act. The Boardaccordingly dismissed the complaint in its entirety.In his Decision, the Administrative Law Judge hadfound that an appointment-of-steward clause in acontract between Respondent and the ChargingParty was a valid contractual provision. However,because Respondent's appointment of a stewardhad resulted in the layoff of another employee al-ready on the job, the Administrative Law Judgefound that the clause had been unlawfully appliedby Respondent in violation of Section 8(b)(2).Upon exception to the Administrative Law Judge'sDecision, the Board agreed that the appointment-of-steward clause was valid but disagreed with theAdministrative Law Judge's conclusion that the ap-plication of the clause was unlawful here. Rather,the Board found no proscribed purpose in Re-spondent's enforcement of the clause and accord-ingly found Respondent's conduct did not violatethe Act.Upon a petition for review and a cross-applica-tion for enforcement of the Board's Order, theUnited States Court of Appeals for the Eighth Cir-cuit disagreed with the Board's dismissal of thecomplaint.2The court held that Respondent couldnot exercise its appointment-of-steward power tocause the layoff of a regular employee, absent le-gitimate and substantial reasons for doing so andthat Respondent had not made that required show-ing in this proceeding. Hence, it found Respond-ent's actions in causing the layoff of the employee,Steven Scheble, to have violated Section 8(b)(2) ofthe Act. The court remanded the instant proceed-ing to the Board with the further direction that theBoard enter the recommended Order of the Ad-239 NL.RB 1378. Member Penello dlsrentingIhe Painlmilh;. Inc. N. L.R.B.. t2( F 2d 1326 1980).ministrative Law Judge, as modified by the courtand as explained below.The Board thereafter accepted the court'sremand and notified the parties that they could filestatements of position with the Board uponremand. The Charging Party and Respondent filedseparate motions to modify the AdministrativeLaw Judge's proposed "Notice to Members" to re-flect the revisions to the Administrative LawJudge's recommended Order directed by the court.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon all the foregoing, and having accepted theremand, the Board also accepts the court's opinionas the law of the case. Accordingly, we enter afinding that in this proceeding by enforcing the ap-pointment-of-steward clause to cause the ChargingParty to lay off employee Steven Scheble, Re-spondent thereby violated Section 8(b)(2) of theAct. Further, and consistent with the court's direc-tion, we shall adopt the Administrative LawJudge's cease-and-desist order, modified as thecourt directed "so as to apply only to situationswhere appointment of a steward would displace aworker who is already on the job.":CONCIUSIONS OF LAWI. By unlawfully causing the Charging Party tolay off Steven Scheble on February 7, 1977, in vio-lation of Section 8(a)(3) of the Act, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(2) of the Act.2. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.AM FNI)DI) RM.I)YHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of theAct.Having found that Respondent unlawfullycaused the Charging Party to lay off Steven Sche-ble, we shall order that Respondent make himwhole for any loss of earnings he may have suf-fered by reason of the discrimination against himby payment to him of a sum of money equal to thatwhich he normally would have earned from Febru-:' See 620 '.2d 1326. 1335 to Ithis enxtlc, v e grant the moitionls ofhoth the Charging Parlt and Respondent to Inodify the proposed"Notice to Members" It rflect the ()rder that Ce enter We do notdeem the mrlltion i to he incotlmit lient w ith each ther or ith the ()rderthat nc Iio'u enller253 NLRB No. 17lb4 I)ISIRICt C()tNCtI N()2. P'AINItIRSary 7, 1977. until the date the North Gate NursingHome project was complete, less his net earningsduring such period.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent.District Council No. 2 of the Brotherhood ofPainters and Allied Trades, AFL CI()O, ridgeton,Missouri, its officers, agents, and representati\'es,shall:1. Cease and desist from:(a) Causing or attempting to cause The Paint-smiths, Inc., or any other employer, to discriminateagainst any employee in violation of Section 8(a)(3)of the Act by appointing, to any job any such em-ployer may have, a job steward or shop stewardnot from the employer's regular work force orfrom among the employees already hired by suchemployer without legal and sufficient justification,where such appointment results in the displacementof an employee who is already on the job.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Make whole Steven Scheble for any loss ofearnings he may have suffered, because Respondentunlawfully caused his employer to lay him off, inthe manner set forth in the "Amended Remedy"section of this Supplemental Decision.(b) Post at the Union's business offices and meet-ing halls copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 14, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immedi-HBackpa is Io he compulcd on a quaritrl hasi itl the l illncr pre-scrhed i 1 14 t1 ind crh (orpuni 90 NI.RlI 289 (I15t). smtdth imtcrestias t forth in Iorbid S (C'orportit,,n 231 NlRBi tSI I(771 Se. gei-etrill, I Plunht, i & HlIrting Co. 1I8 NlRH I 71h (l 92) Mernher Jn-kinls would proside inltresl on the hackpalv alrard in accord lih is, pr-tial dissent tl (Olreipit .ledtcal Cotrprution. 25() NI RB 14h ( 198i))' It the eent that this Order is cenforced h) a Jtl gell it I a I lltiSta;ltes Courl of Appeals, the sord i the notlC readig "'lisitd hbOrder f the Nalional I iKor Rtlaltins Itlard" shall readt "Po tled Ptirst-alnt t a Judgmenlt of the t [ltited Stlates (ir Itl Appeals Ilrifort llig iOrder of the Naltioal I.ahlor Rclations itoard"ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to mem-hers are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said noticesare not altered, defaced, or covered by any otherilatetrial.(c) Mail to the Regional Director for Region 14signed copies of said notice for posting by the ThePaintsmiths, Inc., the Companiy wililng, at allplaces r here notices to its employees are custoniar-ily posted.(d) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps the Respondent Union has takento comply herewith.APPENDIXNot'ICf. To EMIoi y Fs AND) MFI RSPOSIT I) NY ORI)R Of I HI:NA \ TION XI I.-\ HOR Ril I AIONS BO..RI)An Agency of the United States GovernmentWi- will N cause or attempt to causeThe Paintsmiths, Inc., or any other employer,to discriminate against any employee in viola-tion of Section 8(a)(3) of the National LaborRelations Act by appointing, to any job anysuch employer may have. a job steward orshop steward who is not from such employer'sregular work force or from among the em-ployees already hired by such employer with-out legal and sufficient justification, wheresuch appointment results in the displacementof an employee who is already on the job.WI. wll.i N in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed in Section 7 of the Na-tional Labor Relations Act, as amended.W: wUi.i. make Steven Scheble whole forany loss of earnings he may have suffered byreason of our unlawfully having caused ThePaintsmiths, Inc., to lay him off, with interest.DISTRIICr COUNCIi NO. 2 F IHEBROTHERHOOD O' PAIN I RS ANDA.i.i I) TRAI)I:S, AFL-CIO165I